Dismissed and Memorandum Opinion filed September 29, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00369-CV

 IN THE MATTER OF THE MARRIAGE OF KIMBERLY KOENIG AND
                 CHARLES HEATH KOENIG



                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 70204

                MEMORANDUM                     OPINION


      This is an attempted appeal from temporary orders pursuant to Texas Family
Code section 109.001. Section 109.001(c) states that a temporary order rendered
under section 109.001 is not subject to interlocutory appeal. The provision in
section 109.001(c) prohibiting an interlocutory appeal has been construed to mean
that an appellate court lacks jurisdiction in the pending appeal over a complaint
about the denial of a temporary order rendered during the appeal. In re Merriam,
228 S.W.3d 413, 415 (Tex. App.—Beaumont 2007, no pet.). Mandamus is the
appropriate remedy to attack a temporary order under section 109.001. Marcus v.
Smith, 313 S.W.3d 408, 416 (Tex. App.—Houston [1st Dist.] 2009, no pet.).

      On August 12, 2016, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
August 22, 2016. See Tex. R. App. P. 42.3(a). Appellant’s response fails to
demonstrate that this court has jurisdiction over the appeal.

      The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                          2